Citation Nr: 0922702	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  02-08 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
syringomas and pseudofolliculitis barbae (skin disability), 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a head injury, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to April 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2001 and April 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on appeal.

In December 2003, the Veteran appeared and testified before the 
undersigned Veterans Law Judge. A transcript is of record.

In June 2004, this matter was remanded by the Board for further 
evidentiary and procedural development.

In a May 2006 rating decision, the RO denied the Veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability. However, in light of the decision 
below, and based on a December 2006 VA examination in which the 
examiner concluded that due to the Veteran's physical 
condition, his physical and sedentary employment status was 
impaired and would prevent him from finding gainful employment, 
the issue of a total disability rating based on individual 
unemployability (TDIU) is REFERRED by the Board to the RO for 
the appropriate action. 




FINDINGS OF FACT

1.  The Veteran's service-connected syringomas and 
pseudofolliculitis is not manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.

2.  The Veteran's service-connected syringomas and 
pseudofolliculitis barbae is not shown to affect more than from 
20 to 40 percent of the Veteran's total body surface area or to 
require that he receive constant or near-constant treatment 
with immunosuppressive therapy or cortisteroids.

3.  The Veteran does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.

4.  Effective December 15, 2006, the Veteran's residuals of a 
heady injury is manifested by migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
syringomas and pseudofolliculitis barbae have not been met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.27, 4.118, Diagnostic 
Codes 7800-7833, 7899 (2002 and 2008).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of a head injury have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124(a), 
Diagnostic Codes 8045-9304 (2008). 

3.  Effective December 15, 2006, the criteria for a disability 
rating of 50 percent and no more, for service-connected 
residuals of a head injury, manifested as migraine headaches, 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124(a), 
Diagnostic Codes 8045, 8100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a Veteran of 
the information and evidence not of record that is necessary to 
substantiate the claims. See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the Veteran of the information and 
evidence he is expected to provide, as well as the information 
and evidence VA will seek to obtain on his behalf. In addition, 
VA must advise a Veteran to provide any additional evidence in 
his possession that pertains to the claims. See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and evidence 
that the Veteran is informed that he or she is to provide must 
be provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement to 
the benefit claimed cannot be established. VA may continue to 
have an obligation to provide adequate 38 U.S.C.A. § 5103(a) 
notice despite receipt of an NOD if the claim was denied and 
compliant notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must 
be provided to a Veteran before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the Veteran. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and daily 
life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). Further, 
if the Diagnostic Code under which the Veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, 22 Vet. App. 37 at 5-6.

In February 2002, September 2005, and May 2006 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate an increased rating, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

A February 2009 supplemental statement of the case additionally 
informed the Veteran of how the RO assigns disability ratings 
and effective dates if a claim for an increased rating claim is 
granted and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Though such notice effectively 
fulfilled the considerations set forth in Dingess, it was not 
followed by a readjudication of the claim and, on its face, 
constitutes a notice timing error. However, such error was 
essentially harmless. In this decision, the Board has granted 
an increased rating for the Veteran's residuals of a head 
injury, while denying an increase for skin disabilities.  As 
such, any timing notice error with respect to the veteran's 
claims for increased ratings has not resulted in prejudice to 
the Veteran.

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, 
and that once an error is identified as to any of the four 
notice elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the Veteran. 

The Federal Circuit held in Sanders that all VCAA notice errors 
are presumed prejudicial and require reversal unless VA can 
show that the error did not affect the essential fairness of 
the adjudication. To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: 
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("Actual knowledge is established by statements or 
actions by the Veteran or the Veteran's representative that 
demonstrate an awareness of what was necessary to substantiate 
his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007)); (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law. 
Sanders, 487 F.3d at 889. Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could be 
expected to understand from the notice what was needed in spite 
of the notice errors as the Veteran was clearly notified of the 
rating criteria for a residuals of a head injury and skin 
disabilities in a May 2002 and May 2003 statements of the case.  
The essential fairness of the adjudication process was not 
affected by these errors as the May 2003 and February 2009 
supplemental statements of the case readjudicated the increased 
rating claims after the May 2002 and May 2003 statements of the 
case.
 
The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of his claims. The 
record includes service records, VA medical records, hearing 
testimony, and VA medical examinations. Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay or 
medical evidence [including statements of the Veteran]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; but 
does not contain sufficient medical evidence for the [VA] to 
make a decision on the claim.").

The Board finds the record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with the 
claims. The record reflects the facts pertinent to the claims 
have been properly developed and no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran regarding 
what further evidence [he] should submit to substantiate [his] 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims. 

The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the extent 
to which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify various disabilities and the 
criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity of 
the disability is to be considered during the entire period 
from the initial assignment of the evaluation to the present 
time. Fenderson v. West, 12 Vet. App. 119 (1999).

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made. Hart v. Mansfield, 21 Vet. App. 
505 (2007). The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation. 38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994). 
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined 
rating where the symptomatology is distinct and separate. 
Esteban, at 262 (1994).

Skin Disability

Background

In a September 1983 rating decision, the RO granted service 
connection and assigned separate 10 percent disability 
evaluations for pseudofolliculitis barbae and syringoma under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806, respectively. The 
Veteran filed for and was granted subsequent increased 
evaluations and at the time the Veteran filed a claim for an 
increased rating for his skin disabilities in May 2000, he was 
evaluated with a 30 percent disabling rating.

In an April 2002 rating decision, the RO continued the 
Veteran's 30 percent disability evaluation.

In a July 2000 VA Dermatology consultation, the Veteran 
reported a 3 month history of itchy bumps on his head. These 
bumps scabbed over and when traumatized, the scabs came off and 
the bump began to ooze. The examiner noted several yellow 
crusted papules and pustules distributed mainly in the 
occipital and parietal regions of the scalp which were pruritic 
and tender to palpation.  The examiner noted a few papules 
under the facial hair, the neck was clear. The Veteran was 
diagnosed with folliculitis of the scalp.

In April 2002, the Veteran underwent a VA examination. There 
were multiple ingrown hairs and hyperpigmented papules located 
in the beard area. There were multiple pitted scars, a few 
inflammatory papules, and areas of alopecia on the scalp. On 
the infraorbital areas, there were several hyperpigmented flat 
lesions.  The examiner diagnosed the Veteran with 
pseudofolliculitis barbae, dissecting cellulitis of the scalp, 
and syringomas on the face.

In a December 2006 VA examination, the Veteran reported that he 
started developing a rash over the anterior neck when he 
entered the service and was required to shave on a daily basis. 
He stated the rash had been getting worse over the years, it 
was now more "lumpy and itchy." He stated that over the past 
12 months he had not used any medication for the rash; 
therefore he had no side effects from any medications. He 
denied any fever, chills, weight loss, or history of skin 
cancer.  

The Veteran further complained of a skin rash underneath both 
eyes and around the eyelids bilaterally.  He noticed the rash 
appeared while in the service. He stated that he had the 
lesions removed while in the service, but it had gotten worse 
over the years, involving a more extensive area that itched. He 
had not used any topical treatment for this condition over the 
past 12 months. 

The examiner reported there were 2-3 millimeter in diameter, 
flat-topped, skin-colored papules, approximately 15-20, 
overlying each lower eyelid on both the left and right sides.  
No scarring was evident in this area. The anterior neck 
bilaterally had post-inflammatory hyperpigmentation and 
multiple papules present. No pustules, keloid formation, or 
scarring was present. 

The examiner diagnosed the Veteran with pseudofolliculitis 
barbae. The total body surface area involved and exposed by 
this condition was less than 5 percent. The examiner also 
diagnosed the Veteran with syringoma. The total body surface 
area involved and exposed by this condition was less than 1 
percent. 

The examiner stated that with regard to the Veteran's 
pseudofolliculitis barbae and syringomas, the Veteran was fully 
employable for physical and sedentary types of labor and there 
was no functional deficit from these conditions.

Analysis

The Veteran contends the current disability rating does not 
accurately reflect the severity of his skin disorders. Having 
carefully considered the Veteran's contentions in light of the 
evidence of record and the applicable law, the Board will deny 
the claim.

The Veteran's disorder is rated by analogy under Diagnostic 
Code 7899-7806. Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned. 38 C.F.R. § 4.27 (2008). When an unlisted disease is 
encountered, rating by analogy is permitted pursuant to 38 
C.F.R. § 4.20 (2008). In such a situation, the Veteran is rated 
under a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits will 
be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 2 
digits will be "99" for all unlisted conditions. 38 C.F.R. § 
4.27 (2008).

During the pendency of this appeal, regulatory changes amended 
the rating schedule, 38 C.F.R. Part 4 (2008), including, 
effective August 30, 2002, the rating criteria for evaluating 
skin disorders. See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).

The Board will evaluate the Veteran's skin disability under 
both the former and revised criteria. However, VA's Office of 
General Counsel has determined in a precedent opinion that the 
amended rating criteria, if more favorable to the claim, can be 
applied only prospectively for periods from and after the 
effective date of the regulatory change. The Board can apply 
only the prior regulation to rate the Veteran's disability for 
periods preceding the effective date of the regulatory change. 
See VAOGCPREC 3-2000 (Apr. 10, 2000); See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
Rhodan v. West, 12 Vet. App. 55 (1998); and Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

Under the previous criteria in effect prior to August 30, 2002, 
Diagnostic Code 7806 provides a 30 percent rating contemplates 
a skin disorder with exudation or constant itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

A 50 percent rating contemplates a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant. 

Effective August 30, 2002, under Diagnostic Code 7806, a 30 
percent rating is warranted when 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Finally, a 60 percent rating is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period. 

The Veteran does not meet the criteria for an increased 
evaluation under either the old or new rating criteria.  Under 
the old criteria, an increased rating requires a skin disorder 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or being exceptionally 
repugnant. None of the medical evidence of record to include 
the recent December 2006 VA examination noted such symptoms.  

The examiner noted the total body surface area involved and 
exposed by the Veteran's condition was less than 5 percent for 
pseudofolliculitis barbae and less than 1 percent for 
syringoma. In order to warrant an increased evaluation under 
the new criteria, more than 40 percent of the entire body or 
more than 40 percent of exposed areas must be affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a 12-month period. Here, the Veteran does not meet the 
requirements of affected body surface area or constant drug 
therapy. In his December 2006 VA examination, the Veteran 
reported he had used no medications for his skin disorders in 
the past 12-month period.

The Board also notes that Diagnostic Codes 7806 through 7833 
apply to skin disabilities. The other Diagnostic Codes that 
provide an evaluation higher than 30 percent for skin 
disabilities are evaluated under essentially the same criteria 
as in Diagnostic Code 7806. As the skin disabilities do not 
affect over 40 percent of the Veteran's body or exposed areas, 
he is not entitled to an increased evaluation under these 
codes. As such, the Board will not address each code 
individually.

The Veteran's skin disabilities could also be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), or scars (Diagnostic Code 7801-7805). 38 C.F.R. § 4.118 
(2008). The eight listed characteristics of disfigurement are: 
(1) a scar 5 or more inches (13 or more centimeters (cm.)) in 
length; (2) a scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) a surface contour of a scar that is elevated 
or depressed on palpation; (4) a scar that is adherent to 
underlying tissue; (5) the skin is hypo- or hyper-pigmented in 
an area exceeding six square inches (39 square (sq.) cm.); (6) 
the skin texture is abnormal, to include irregular, atrophic, 
shiny, scaly, in an area exceeding six square inches (39 sq. 
cm.); (7) the underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.); and (8) the skin is 
indurate and inflexible in an area exceeding six square inches 
(39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2008).

Diagnostic Code 7800 does not warrant an increased evaluation 
as the Veteran does not have sufficient disfigurement of the 
head, face, or neck to warrant an increased evaluation and 
those symptoms are not the predominant manifestation of his 
skin disorders. The Board notes that the prior and amended 
versions of Diagnostic Codes 7802, 7803, and 7804 are not 
favorable to the Veteran because the highest evaluation 
available under these Codes is 10 percent, and the Veteran 
already has a 30 percent evaluation. The previous and amended 
versions of Diagnostic Code 7805 also are not favorable to him 
because the evaluation is based on limitation of function of 
the affected part, and the evidence of record does not show 
limitation of function.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Residuals of a Head Injury

Background

The Veteran was granted service connection for residuals of a 
head injury under 38 C.F.R. § 4.124a , Diagnostic Code 8045-
9304 in a December 1984 rating decision and assigned a 10 
percent disability evaluation, effective April 19, 1983.  In 
September 2000, the Veteran filed his most recent claim for an 
increased rating for residuals of a head injury.

In a January 2001 rating decision, the RO denied the Veteran's 
request for an increased rating and continued the 10 percent 
disability evaluation.

A February 1998 VA computed tomography (CT) scan of the brain 
was normal.

In an April 2002 VA examination, the Veteran reported he fell 
backward and hit his head while cleaning a floor. Since then, 
he experienced occipital headaches, which  travel to the 
parietal and frontal regions. The Veteran reported nausea at 
times, but no vomiting, photophobia or blurred vision. The 
headaches could occur approximately three to four times per 
week.  The examiner noted a normal CT scan. The examiner 
diagnosed the Veteran with migraine and tension headaches (post 
traumatic headache disorder).

In a July 2003 VA Neurology Progress Note, a CT scan of the 
head revealed no acute intracranial pathology and a prominent 
venous structure posterior to the mid-brain. A magnetic 
resonance imaging (MRI) examination in 2000 was normal. The 
examiner diagnosed the Veteran with atypical headaches with 
elements of migraine and tension type headaches; and opiate 
induced headaches.

The Veteran underwent a MRI examination in September 2003, 
which indicated a prominent right basal vein in the mid-brain 
region that may be indicative of a dural fistula. The Veteran 
also underwent a CT examination and a magnetic resonance 
angiography (MRA) examination which yielded results similar to 
the MRI.  

A January 2004 VA medical record indicated the Veteran 
complained of chronic headaches for the past year which were 
becoming increasingly severe. He reported the headaches began 
in the mid-occipital region and spread to the bi-temporal and 
frontal regions. He reported waking up with a headache with the 
pain gradually increasing until noon time. The examiner noted 
the MRI examination was indicative of a dural fistula on the 
right Rosenthal vein with no change in size since 2000. The 
examiner stated the Veteran's neurological exanimation was 
normal. He diagnosed the Veteran with chronic daily headaches 
and MRI findings indicative of a dural fistula which may 
explain his headaches.

The Veteran underwent a VA examination in December 2006. The 
Veteran reported that he began experiencing headaches after 
sustaining a head trauma when he fell backwards and hit his 
head on a metal drawer. The headaches were mostly located in 
the occipital region which could spread to the temporoparietal 
region bilaterally and could last for several hours to days. 
The Veteran reported experiencing throbbing, intense, and 
painful headaches approximately 3-4 times per week, with a 
chronic daily headache, lasting 75 percent of the day. He 
reported mild nausea with the migraine component of the 
headaches along with phonophobia, photophobia, blurred vision, 
and dizziness.  

The examiner diagnosed the Veteran with chronic migraine and 
tension headaches.  The examiner stated that because the 
headaches were still persistent with variable intensity 
occurring most of the part of the week and chronic daily 
headaches, it would affect or impair his physical and sedentary 
employment status and would also prevent him from obtaining a 
gainful job or gainful employment.

Analysis

The Veteran contends the current disability rating does not 
accurately reflect the severity of the residuals of his head 
injury. Having carefully considered the Veteran's contentions 
in light of the evidence of record and the applicable law, the 
Board will deny the claim under Diagnostic Codes 8045-9304 and 
allow a 50 percent disability evaluation under Diagnostic Codes 
8045-8100, effective December 15, 2006, the date a VA 
examination determined a noticeable worsening of the Veteran's 
condition. 

The Veteran was granted service connection for residuals of a 
head injury under 38 C.F.R. § 4.124a , Diagnostic Code 8045-
9304 in a December 1984 rating decision and assigned a 10 
percent disability evaluation, effective April 19, 1983.  

The Board initially notes the Veteran has been service-
connected for residuals of a head injury effective April 19, 
1983.  In this regard, any disability which has been 
continuously rated at or above any evaluation of disability for 
20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud. 38 C.F.R. § 3.951(b) (2008). As such, the Veteran's 10 
percent disability evaluation assigned for residuals of a head 
injury currently evaluated under Diagnostic Codes 8045-9304 is 
protected by law.

Diagnostic Code 8045 provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8911). 

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, will 
be rated 10 percent and no more under Diagnostic Code 9304. 
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma. 

Ratings in excess of 10 percent for brain disease due to trauma 
under diagnostic code 9304 are not assignable in the absence of 
a diagnosis of multi-infarct dementia associated with brain 
trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

In this case, the Veteran is in receipt of the highest 
assignable evaluation available under Diagnostic Codes 8045-
9304 for purely subjective complaints, and a rating in excess 
of 10 percent is not assignable under Diagnostic Code 9304 in 
the absence of a diagnosis of multi-infarct dementia, as a 
consequence of brain trauma. In this instance, the evidence of 
record is negative for a diagnosis of multi-infarct dementia. 

However, the Board notes that the Veteran's diagnosed migraine 
headaches are a significant component of his service-connected 
residuals of a head injury and, as such, the Board finds that 
it is proper to consider and appropriately apply the rating 
criteria for migraine headaches.

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045 for 
the residuals of a head trauma, permit a consistent result of 
rating distinct neurological symptomatology under separate 
designations under the rating schedule, in contrast to rating 
purely subjective complaints under which a 10 percent rating 
cannot be combined with that for any other service-connected 
residual of brain trauma.

Diagnostic Code 8100 pertains to migraine headaches. Under this 
provision, a 10 percent evaluation is assigned for headaches 
with characteristic prostrating attacks averaging one in two 
months over the previous several months. A 30 percent 
evaluation may be assigned for headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the previous several months. A 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).

Pertinent to the Veteran's residuals of a head injury, 
manifested by migraine headaches, the medical evidence 
corresponds to assignment of a 50 percent rating under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, based upon headaches 
with very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. The December 2006 
VA examination findings, above, corroborate this degree of 
symptomatology, in light of what the Veteran reported as 
practically everyday instances of headache pain, described as 
intense headaches which produce nausea, photophobia, 
phonophobia, and dizziness. A 50 percent rating for headaches 
as symptomatic of a head injury is thus warranted, under 
Diagnostic Code 8045-8100.

Therefore, in light of the above, the Board finds that the 
severity of the Veteran's headache disability approximates the 
criteria for a 50 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045-8100. See 38 C.F.R. § 4.7 (2008). 

Accordingly, an evaluation of 50 percent for residuals of a 
head injury manifested by migraine headaches is warranted, 
effective December 15, 2006, the date a VA examination 
determined a noticeable worsening of the Veteran's condition.

Extra-Schedular

In addition, the Board has considered whether this case should 
be referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. The record reflects 
that the Veteran has not required frequent hospitalizations for 
the service-connected disabilities and that the manifestations 
of the disabilities are not in excess of those contemplated by 
the schedular criteria. In sum, there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluation. Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is not 
in order.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to an increased rating for service-connected 
syringomas and pseudofolliculitis barbae (skin disability), 
currently rated as 30 percent disabling, is denied.

Entitlement to an increased rating for service-connected 
residuals of a head injury, currently rated as 10 percent 
disabling, is denied.

Effective December 15, 2006, a rating of 50 percent for 
residuals of a head injury, manifested by migraine headaches is 
granted, subject to the law and regulations governing the award 
of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


